Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21 Page 1 of 21 PageID: 6




         EXHIBIT A
Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21 Page 2 of 21 PageID: 7

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       08/02/2021
                                                                                                       CT Log Number 540002337
   TO:         Kim Lundy- Email
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in New Jersey

   FOR:        WALMART INC. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Mjumbe Kayren Carter and Lukata Mjumbe, etc., Pltfs. vs. Walmart Inc., et al.,
                                                     Dfts.
   DOCUMENT(S) SERVED:                               Summons, Attachment(s), Complaint, Demand, Interrogatories, Statement
   COURT/AGENCY:                                     Mercer County - New Jersey Superior Court - Law Division, NJ
                                                     Case # MERL010150921
   NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 08/12/2019 at Nassau Park Boulevard, Township
                                                     of Princeton, County of Mercer, NJ
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, West Trenton, NJ
   DATE AND HOUR OF SERVICE:                         By Process Server on 08/02/2021 at 13:07
   JURISDICTION SERVED :                             New Jersey
   APPEARANCE OR ANSWER DUE:                         Within 35 days from receipt, not counting the day of receipt (Document(s) may
                                                     contain additional answer dates)
   ATTORNEY(S) / SENDER(S):                          Evan J. Lide
                                                     Stark & Stark
                                                     P.O. Box 5315
                                                     Princeton, NJ 08543-5315
                                                     (609) 896-9060
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/02/2021, Expected Purge Date:
                                                     08/07/2021

                                                     Image SOP

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     820 Bear Tavern Road
                                                     West Trenton, NJ 08628
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / HM
    Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21 Page 3 of 21 PageID: 8



                                                                Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                      Mon, Aug 2, 2021

Server Name:              Drop Service




Entity Served             WALMART INC.

Case Number                MERL010150921

J urisdiction              NJ




   0 1 1 0 0 1 1 01 1 0 11 1 1 0
           Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21 Page 4 of 21 PageID: 9




                    STARK & STARK
                                            /
                    A Professional Corporation
                    Mailing Address: PO Box 5315, Princeton, NJ 08543
                    Office Location: 993 Lenox Drive, Lawrenceville, NJ 08648
                    609.896.9060
                    Evan J. Lide, Esq.
                    Attorney ID/1: 003422007
                    Attorneys for Plaintiff

                     KAYREN CARTER-MJUMBE AND                                               SUPERIOR COURT OF NEW JERSEY
                     LUKATA MJUMBE(W/H),                                                          MERCER COUNTY
                                                                                                    LAW DIVISION
                                                                           Plaintiff
                                                                                                Docket No. MER-L-0101509-21
                                                   VS.
                                                                                                         CIVIL ACTION
                     WALMART INC.; ABC COMPANIES 1-10
                    (FICTITIOUS DESIGNATIONS); AND XYZ                                                     SUMMONS
                     CLEANERS 1-10(FICTITIOUS DESIGNATIONS),

                                                                       Defendants


                    From The State of New Jersey to The Defendant(s) Named Above: Walmart

                    The plaintiff named above has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
                    attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must
                    file a written answer or motion and proof of service with the Deputy Clerk of the Superior Court in the county listed
                    above within 35 days from the date you received this summons, not counting the date you received it.(A directory
                    ofthe addresses of each Deputy Clerk of the Superior Court is available in the Civil Division Management Office in
                    the County listed above and online at https://www.njcourts.gov/forms/10153 deptyclerklawref.pdf.) If the complaint
                    is one in foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
                    Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the
                    Treasurer, State of New Jersey, and a completed Case Information Statement (available from the Deputy Clerk of
                    the Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your
                    answer or motion to plaintiffs attorney, whose name and address appear above, or to plaintiff, if no attorney is
                    named above. A telephone call will not protect your rights; you must file and serve a written answer or motion (with
                    fee of$175.00 and completed Case Information Statement) if you want the court to hear your defense.
                    If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you
                    for the relief plaintiff demands, plus interest and costs of suit. Ifjudgment is entered against you, the Sheriff may
                    seize your money, wages, or property to pay all or part of the judgment.
                    If you cannot afford an attorney, you may call the Legal Services office in the county where you live, or the Legal
                    Services of New Jersey Statewide Hotline, at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney
                    and are not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer
                    Referral Services. A directory with contact information for local Legal Services Offices and Lawyer Referral
                    Services is available in the Civil Division Management Office in the county listed above and online at
                    https://www.njcourts.gov/forms/10153_deptyclerklawref.pdf.
STARK & STARK
 ATTORNEYS AT LAW
                                                                          /s/ .7tlicheCCe   N. Smith
                    DATED: July 23, 2021                                  Michelle M. Smith
                                                                          Clerk of the Superior Court
                    Name ofDefendant to be served:         Walmart
                    Address of Defendant to be served:     101 Nassau Park Boulevard
                                                           Princeton, NJ 08643


                    4834-4998-7315, v. 1
           Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21 Page 5 of 21 PageID: 10

                                    Directory of Superior Court Deputy Clerk's Offices
                                    County Lawyer Referral and Legal Services Offices
  ATLANTIC COUNTY:                             ESSEX COUNTY:                                MONMOUTH COUNTY:                      SUSSEX COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court    Deputy Clerk of the Superior Court
  Civil Division, Direct Filing                Civil Customer Service                       Court House                           Sussex County Judicial Center
  1201 Bacharach Blvd., First Fl.              Hall of Records, Room 201                    P.O. Box 1269                        43-47 High Street
  Atlantic City, NJ 08401                     465 Dr. Martin Luther King Jr. Blvd.          Freehold, NJ 07728-1269               Newton, NJ 07860
  LAWYER REFERRAL                              Newark, NJ 07102                             LAWYER REFERRAL                       LAWYER REFERRAL
 (609)345-3444                                 LAWYER REFERRAL                             (732)431-5544                         (973) 267-5882
  LEGAL SERVICES                              (973)622-6204                                 LEGAL SERVICES                        LEGAL SERVICES
 (609)348-4200                                 LEGAL SERVICES                              (732)866-0020                         (973) 383-7400
                                              (973)624-4500

  BERGEN COUNTY:                               GLOUCESTER COUNTY:                           MORRIS COUNTY:                        UNION COUNTY:
  Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court           Morris County Courthouse              Deputy Clerk of the Superior Court
  Civil Division, Room 115                     Civil Case Management Office                 Civil Division                        1st Fl., Court House
  Justice Center, 10 Main St.                  Attn: Intake                                 Washington and Court Streets          2 Broad Street
  Hackensack, NJ 07601                         First Fl., Court House                       P.0. Box 910                          Elizabeth, NJ 07207-6073
  LAWYER REFERRAL                              1 North Broad Street                         Morristown, NJ 07963-0910             LAWYER REFERRAL
 (201)488-0044                                 Woodbury, NJ 08096                           LAWYER REFERRAL                      (908)353-4715
  LEGAL SERVICES                               LAWYER REFERRAL                             (973)267-5882                          LEGAL SERVICES
 (201)487-2166                                (856)848-4589                                 LEGAL SERVICES                       (908)354-4340
                                               LEGAL SERVICES                              (973)285-6911
                                              (856)848-5360

 BURLINGTON COUNTY:                            HUDSON COUNTY:                               OCEAN COUNTY:                         WARREN COUNTY:
 Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court    Deputy Clerk of the Superior Court
 Central Processing Office                     Superior Court, Civil Records Dept.          1 18 Washington Street, Room 121      Civil Division Office
 Attn: Judicial Intake                         Brennan Court House-1st Floor                P.O. Box 2191                         Court House
 First Fl., Courts Facility                    583 Newark Ave.                              Toms River, NJ 08754-2191            413 Second Street
49 Rancocas Rd.                                Jersey City, NJ 07306                        LAWYER REFERRAL                       Belvidere, NJ 07823-1500
 Mt. Holly: NJ 08060                           LAWYER REFERRAL                             (732) 240-3666                         LAWYER REFERRAL
 LAWYER REFERRAL                              (201)798-2727                                 LEGAL SERVICES                       (908)859-4300
(609)261-4862                                  LEGAL SERVICES                              (732)341-2727                          LEGAL SERVICES
 LEGAL SERVICES                               (201)792-6363                                                                      (908)475-2010
(609)261-1088

 CAMDEN COUNTY:                                HUNTERDON COUNTY:                           PASSAIC COUNTY:
 Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
 Civil Processing Office                       Civil Division                               Civil Division
 Hall of Justice                              65 Park Avenue                                Court House
 1st Fl., Suite 150                            Flemington, NJ 08822                        77 Hamilton Street
 101 South 5th Street                          LAWYER REFERRAL                             Paterson, NJ 07505
 Camden, NJ 08103                             (908)236-6109                                 LAWYER REFERRAL
 LAWYER REFERRAL                               LEGAL SERVICES                              (973)278-9223
(856)482-0618                                 (908)782-7979                                 LEGAL SERVICES
 LEGAL SERVICES                                                                            (973)523-2900
(856)964-2010

 CAPE MAY COUNTY:                              MERCER COUNTY:                               SALEM COUNTY:
 Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
9 N. Main Street                               Local Filing Office, Courthouse              Attn: Civil Case Management Office
 Cape May Court House, NJ 08210                175 S. Broad Street, P.O. Box 8068           92 Market Street
 LAWYER REFERRAL                              Trenton, NJ 08650                             Salem, NJ 08079
(609)463-0313                                  LAWYER REFERRAL                              LAWYER REFERRAL
 LEGAL SERVICES                               (609)585-6200                                (856)935-5629
(609)465-3001                                  LEGAL SERVICES                               LEGAL SERVICES
                                              (609)695-6249                                (856)691-0494

 CUMBERLAND COUNTY:                            MIDDLESEX COUNTY:                           SOMERSET COUNTY:
 Deputy Clerk of the Superior Court            Deputy Clerk of the Superior Court           Deputy Clerk of the Superior Court
 Civil Case Management Office                  Middlesex Vicinage                           Civil Division
60 West Broad Street                          2nd Floor - Tower                             P.O. Box 3000
 P.O. Box 10                                  56 Paterson Street, P.O. Box 2633            40 North Bridge Street
 Bridgeton, NJ 08302                           New Brunswick, NJ 08903-2633                 Somerville, N.J. 08876
 LAWYER REFERRAL                               LAWYER REFERRAL                              LAWYER REFERRAL
(856)696-5550                                 (732)828-0053                                (908)685-2323
 LEGAL SERVICES                                LEGAL SERVICES                               LEGAL SERVICES
(856)691-0494                                 (732)249-7600                                (908) 231-0840




Directory of Superior Court Deputy Clerk's Offices / County Lawyer Referral and Legal Services
Revised 08/21/2013, CN: 10153
4834-4998-7315, v. 1
   Case 3:21-cv-16357-FLW-LHG   Document
          MER L 001509-21 07/23/2021 4:16:351-1 Filed
                                            AM Pg  1 of09/01/21
                                                        1 Trans ID:Page 6 of 21 PageID: 11
                                                                   LCV20211726501

MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P 0 BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JULY 22, 2021
                             RE:     CARTER-MJUMBE KAYREN    VS WALMART INC
                             DOCKET: MER L -001509 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON WILLIAM X. ANKLOWITZ

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      020
AT:   (609) 571-4200 EXT 74454.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: EVAN J. LIDE
                                             STARK & STARK PC
                                             993 LENOX DR
                                             LAWRENCEVILLE    NJ 08648

ECOURTS
           Case 3:21-cv-16357-FLW-LHG    Document
                  MER-L-001509-21 07/22/2021         1-1 Pg
                                             9:07:58 AM   Filed
                                                            1 of 09/01/21
                                                                 13 Trans ID:Page 7 of 21 PageID: 12
                                                                              LCV20211716197




                     STARK & STARK
                     A Professional Corporation
                     Attorneys at Law
                     Princeton Pike Corporate Center
                    993 Lenox Drive, Building 2
                     P.O. Box 5315
                     Princeton, NJ 08543-5315
                    (609)896-9060
                     Attorneys for Plaintiffs
                     B : Evan J. Lide, Es 00342-2007

                     KAYREN CARTER-MJUMBE and                        SUPERIOR COURT OF NEW JERSEY
                     LUKATA MJUMBE (w/h),                                   MERCER COUNTY
                                                                             LAW DIVISION
                                                     Plaintiffs,
                                                                                  Docket No.
                            VS.
                                                                                CIVIL ACTION
                     WAL MART INC.: ARC COMPANIES 1-10
                    (fictitious designations); and XYZ                 COMPLAINT AND JURY DEMAND
                     CLEANERS 1-10 (fictitious designations,
                                                                         DEMAND FOR ANSWERS TO
                                                  Defendants.               I NTERROGATORIES


                           Plaintiffs, MYREN CARTER-MJUMBE and LUKATA MJUMBE (w/h), residing together at

                    453 Walnut Lane, in the Township of Princeton, County of Mercer, and State of New Jersey, by

                    way of Complaint, say:

                                                           FIRST COUNT

                           1.     On or about August 12, 2019, Plaintiff, MYREN CARTER-MJUMBE, was lawfully

                    on the premises then-known as Walmart Nassau Park, located at 101 Nassau Park Boulevard, in

                    the Township of Princeton, County of Mercer, and State of New Jersey.

                           2.     At the same time, the aforesaid premises was owned, possessed, controlled,

                    cleaned and/or maintained by Defendants, WALMART INC.; ABC COMPANIES 1-10 (fictitious

                    designations); and XYZ CLEANERS 1-10 (fictitious designations).

STARK & STARK              3.     At present, the identity(ies) of Defendants, ABC COMPANIES 1-10 and/or XYZ
 ATTORNEYS AT LAW


                    CLEANERS 1-10, are unknown. As such,"ABC COMPANIES 1-10" and "XYZ CLEANERS 1-10",

                    are fictitious designations, representing one or more individual(s), sole proprietorship(s),
          Case 3:21-cv-16357-FLW-LHG     Document
                 KIER-L-001509-21 07/22/2021         1-1 Pg
                                             9:07:58 AM   Filed
                                                            2 of 09/01/21
                                                                 13 Trans ID:Page 8 of 21 PageID: 13
                                                                              LCV20211716197




                    association(s), limited partnership(s), general partnership(s), limited liability company(ies) and/or

                    corporation(s), which in any way owned, possessed, controlled, designed, cleaned, or maintained

                    any part of the premises then-known as Walmart Nassau Park.

                             4.       At the same time and place, Plaintiff, KAYREN CARTER-MJUMBE, while

                    shopping in the cosmetics aisle of the premises then-known as Walmart Nassau Park, was

                    caused to trip and fall due to a dangerous and defective condition on the aisle floor, which

                    appeared to be some sort of wet substance.

                             5.       The aforesaid occurrence was caused by the negligence of Defendants,

                    WALMART INC.; ABC COMPANIES 1-10 (fictitious designations); and XYZ CLEANERS 1-10

                    (fictitious designations), their agents, servants and employees, in creating the aforesaid condition;

                    in permitting the aforesaid condition to exist despite actual or constructive notice; in failing to warn

                    against the existence of the aforesaid condition despite actual or constructive notice; in failing to

                     maintain the premises; in failing to make proper and timely inspections of the premises; in failing

                    to provide safe walking conditions and safe passageway for persons allowed on and invited to

                    use the aforesaid premises; and otherwise in failing to exercise due care under the circumstances.

                             8.       As a result of the carelessness, recklessness, and negligence of Defendants,

                    WALMART INC.; ABC COMPANIES 1-10 (fictitious designations); and XYZ CLEANERS 1-10

                    (fictitious designations), their agents, servants and employees, and their disregard for the safety

                    of others, Plaintiff, KAYREN CARTER-MJUMBE, was caused to suffer severe bodily injuries,

                    some of which are permanent in nature; has been caused to aggravate any pre-existing medical

                    condition, symptomatic and/or asymptomatic, which is permanent; has been caused and will be

                    caused to expend large sums of money for medical treatment necessary to effect a cure for her

                    injuries; has been caused and will in the future be caused great pain and suffering; has been
STARK & STARK
 ATTORNEYS AT LAW
                    caused and will in the future be caused to be unable to pursue her usual activities; and has been

                    and will in the future be caused to lose large sums of money due to her inability to pursue her

                    usual occupation.


                                                                       2
                    4831-9589-1955, v. 2
          Case 3:21-cv-16357-FLW-LHG    Document
                 KER-L-001509-21 07/22/2021         1-1 Pg
                                            9:07:58 AM   Filed
                                                           3 of 09/01/21
                                                                13 Trans ID:Page 9 of 21 PageID: 14
                                                                             LCV20211716197




                             WHEREFORE, Plaintiff, KAYREN CARTER-MJUMBE, demands Judgment for damages

                    generally against the Defendants, WALMART INC.; ABC COMPANIES 1-10 (fictitious

                    designations); and XYZ CLEANERS 1-10 (fictitious designations), individually, jointly, severally,

                    or in the alternative, together with interest and costs of suit.

                                                                  SECOND COUNT

                             1.       Plaintiff, LUKATA MJUMBE, is the husband of Plaintiff, KAYREN CARTER-

                    MJUMBE.

                             2.       Plaintiff, LUKATA MJUMBE, incorporates by reference the allegations contained

                    in the previous paragraphs of the Complaint as though fully set forth herein at length.

                             3.       As a further direct and proximate result of the carelessness, recklessness, and

                    negligence of the Defendants, WALMART INC.; ABC COMPANIES 1-10 (fictitious designations);

                    and XYZ CLEANERS 1-10 (fictitious designations), and their disregard for the safety of others,

                    Plaintiff, LUKATA MJUMBE, has been caused and will be caused to lose the services of his dear

                    wife, and has been caused and will be caused to suffer loss of consortium.

                             WHEREFORE, Plaintiff, LUKATA MJUMBE, demands Judgment for damages generally

                    against Defendants, WALMART INC.; ABC COMPANIES 1-10 (fictitious designations); and XYZ

                    CLEANERS 1-10 (fictitious designations), individually, jointly, severally, or in the alternative,

                    together with interest and costs of suit.

                                                                           STARK & STARK
                                                                           A Professional Corporation
                                                                           Attorneys for Plaintiffs


                                                                            By:   elea41
                                                                                       ,

                                                                                       EVAN J. LIDE

STARK & STARK
                                                                JURY DEMAND
 ATTORNEYS AT LAW

                             Plaintiffs, KAYREN CARTER-MJUMBE and LUKATA MJUMBE, hereby demand a trial

                    by jury as to all issues.



                                                                       3
                    4831-9589-1955, V. 2
         Case 3:21-cv-16357-FLW-LHG     Document
                ilER-L-001509-21 07/22/2021 9:07:58 1-1 Filed
                                                    AM Pg 4 of09/01/21
                                                              13 Trans ID:Page 10 of 21 PageID: 15
                                                                           LCV20211716197




                                               CERTIFICATION OF OTHER ACTIONS/PARTIES

                             Pursuant to the provisions of Rule 4:5-1, the undersigned attorney certifies that this

                    matter is not the subject of any other action pending in any court or arbitration proceeding, nor is

                    any other action or arbitration proceeding contemplated, and all known necessary parties have

                    been joined in this action.

                                           CERTIFICATION OF COMPLIANCE WITH RULE 1:38-7(c)(1)

                             Pursuant to Rule 1:38-7(b), all confidential identifiers of the parties to this action have or

                    will be redacted from all documents or pleadings submitted to the court.

                                                    DESIGNATION OF TRIAL COUNSEL

                             Pursuant to the provisions of Rule 4:25-4 the Court is advised that EVAN J. LIDE is

                    hereby designated as trial counsel.


                                              DEMAND FOR ANSWERS TO INTERROGATORIES
                                                 & SUPPLEMENTAL INTERROGATORIES

                             Plaintiffs, KAYREN CAR TER-MJUMBE and LUKATA MJUMBE, demand that

                    Defendant, WALMART INC., provide answers to interrogatories as follows:

                             FORM C and FORM C(2) UNIFORM INTERROGATORIES, as set forth in Appendix II

                    of the New Jersey Court Rules effective September 1, 2008.

                             SUPPLEMENTAL INTERROGATORIES #140.

                                                                            STARK & STARK
                                                                            A Professional Corporation
                                                                            Attorneys for Plaintiffs

                                                                            By: A/airt,      y..,;01..
                    Dated: July 22, 2021                                             EVAN J. LIDE



STARK & STARK
 AlTORNEYS AT LAW




                                                                       4
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG       Document
                 K/IER-L-001509-21 07/22/2021 9:07:581-1 Filed
                                                     AM Pg  5 of09/01/21    Page
                                                                 13 Trans ID:     11 of 21 PageID: 16
                                                                              LCV20211716197




                     STARK & STARK
                     A Professional Corporation
                     Attorneys at Law
                     Princeton Pike Corporate Center
                    993 Lenox Drive, Building 2
                     P.O. Box 5315
                     Princeton, NJ 08543-5315
                    (609)896-9060
                     Attorneys for Plaintiffs
                     B : Evan J. Lide, Es 00342-2007

                      KAYREN CARTER-MJUMBE and                            SUPERIOR COURT OF NEW JERSEY
                      LUKATA MJUMBE (w/h),                                       MERCER COUNTY
                                                                                  LAW DIVISION
                                                          Plaintiffs,
                                                                                         Docket No.
                             VS.
                                                                                       CIVIL ACTION
                      WALMART INC.; ABC COMPANIES 1-10
                     (fictitious designations); and XYZ                        DEMAND FOR DISCOVERY
                      CLEANERS 1-10 (fictitious designations,                  OF INSURANCE COVERAGE

                                                      Defendants.

                    To:      WALMART INC.

                    Pursuant to Rule 4:10-2(b), demand is hereby made that you disclose to the undersigned
                    whether there are any insurance agreements or policies under which any person or firm carrying
                    on an insurance business may be liable to satisfy part or all of a judgment which may be
                    entered in this action or to indemnify or reimburse for payments made to satisfy the judgment.
                    YES( )         NO( )

                     If the answer is "yes" attach a copy of each or in the alternative state, under oath or certification
                    (a) number (b) name and address of insurer or issuer (c) inception of expiration dates (d) names
STARK & STARK
 ATTORNEYS AT LAW
                     and addresses of all persons insured thereunder (e) personal injury limits (f) property damage
                     limits (g) medical payment limits (h) name and address of person who has custody and
                     possession thereof (i) where and when each policy or agreement can be inspected and copied.

                    Dated:
         Case 3:21-cv-16357-FLW-LHG       Document 1-1 Filed 09/01/21 Page 12 of 21 PageID: 17
                 k/IER-L-001509-21 07/22/2021 9:07:58 AM Pg 6 of 13 Trans ID: LCV20211716197




                     STARK & STARK
                     A Professional Corporation
                     Attorneys at Law
                     Princeton Pike Corporate Center
                    993 Lenox Drive, Building 2
                     P.O. Box 5315
                     Princeton, NJ 08543-5315
                    (609)896-9060
                     Attorneys for Plaintiffs
                     B : Evan J. Lide, Es 00342-2007

                     KAYREN CARTER-MJUMBE and                              SUPERIOR COURT OF NEW JERSEY
                     LUKATA MJUMBE (w/h),                                         MERCER COUNTY
                                                                                   LAW DIVISION
                                                         Plaintiffs,
                                                                                       Docket No.
                              VS.
                                                                                     CIVIL ACTION
                      WALMART INC.; ABC COMPANIES 1-10
                     (fictitious designations); and XYZ                     PRODUCTION OF DOCUMENTS
                      CLEANERS 1-10 (fictitious designations,

                                                       Defendants.


                    TO:      WALMART INC.

                             Pursuant to Rule 4:18-1, plaintiffs request production of the following documents from

                    the defendant:

                             1.       Please produce the deed showing defendant's ownership interest in the premises
STARK & STARK
 ATTORNEYS AT LAW
                    as of the date of this incident.




                                                                       1
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG     Document
                 I4R-L-001509-21 07/22/2021 9:07:581-1 Filed 09/01/21 Page 13 of 21 PageID: 18
                                                   AM Pg 7 of 13 Trans ID: LCV20211716197




                             2.       Attach hereto any and all maintenance records or log book or other similar

                    documents generated by the defendant for the one year period prior to plaintiffs accident and

                    one month subsequent to plaintiffs accident.

                             3.       Attach hereto a copy of any training materials or documents with respect to the

                    inspection procedure to be utilized by the defendant employees or training manual with respect

                    to the inspection or maintenance of the defendant premises.

                            4.        Attach hereto any diary, log book or similar written record that describes the day

                    to day events that take place at defendant's premises.

                             5.       Attach hereto copies of incident reports, pleadings, interrogatories, and

                    deposition transcripts from any incident, claim or lawsuit which has ever arisen out of an injury

                    sustained on defendant's premises from slipping, tripping, or other alleged acts of improper

                    design, maintenance, inspection, or construction.

                             6.       Attach a copy of all incident reports concerning plaintiffs claim.

                             7.       Attach a copy of any excess insurance policy.

                             8.       Please produce the following in regard to any surveillance conducted of the

                    Plaintiff:

                                      a)     Any and all logs, notes, audio tapes, invoices, billing receipts or

                    documents that were kept concerning the filming of the videotapes or other surveillance that did

                    not result in videotape.

                                      b)     A list of all teams, members and other personnel involved in the filming of

                    the videotapes along with the times those individuals were involved in the taping, the location of

                    those individuals were involved in the taping, the location of those individuals at the time of the

                    taping and what, if anything, those individuals were instructed to observe.
STARK & STARK
 ATTORNEYS AT LAW
                                      c)     A list of all people involved in the editing and/or copying, and/or

                    transferring of the videotapes along with the times they worked on said videotapes and a

                    detailed description of what they edited to include:

                                                                        2
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG    Document
                 MER-L-001509-21 07/22/2021 9:07:581-1 Filed
                                                   AM Pg  8 of09/01/21   Page
                                                               13 Trans ID:     14 of 21 PageID: 19
                                                                            LCV20211716197



                                             i)      Portions of original tape removed;

                                             ii)     Voice-overs;

                                             iii)    Portions of the tape clarified;

                                             iv)     Any other editing job performed by these individuals.

                                      d)     A list of all people speaking on the tapes and what times those people

                    were present for filming or editing.

                                      e)     A description of what is contained on the videotapes.

                                      f)     An explanation of what is contained on the videotapes.

                                      g)     A detailed explanation of what the defendant claims is shown by the

                    videotapes.

                                      h)     A labeled set of videotapes with each tape marked as to its contents.

                                      )
                                      i      A list of all people associated with the filming, editing, production, viewing,

                    delivery and otherwise involved in any manner with the videotapes and when each person was

                    involved with said tapes and what they did with or to said tapes.

                                             A list of all the equipment used in the filming of the videotapes including

                    the model numbers of such equipment.

                                      k)     All correspondence regarding the videotaped surveillance and any other

                    surveillance which may have resulted in videotape.

                                      I)     All still photographs.

                             9.       If you allege any of the injuries plaintiff contends were caused by the incident in

                    issue were not caused by incident/accident, please produce the following documents:

                                      a)     Copies of all medical reports and documents upon which you rely;

                                      b)     Copies of any and all pleadings, interrogatories, depositions or trial
STARK & STARK
 ATTORNEYS AT LAW
                    transcripts or any other records upon which you will rely.




                                                                        3
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG     Document
                 KER-L-001509-21 07/22/2021 9:07:581-1 Filed
                                                   AM Pg  9 of09/01/21    Page
                                                               13 Trans ID:     15 of 21 PageID: 20
                                                                            LCV20211716197



                             10.      If you allege the plaintiff has been involved in any previous or subsequent

                    accidents or incidents or sustained any previous or subsequent injuries to those in question,

                    please produce the following:

                                      a)      Copies of all medical reports and documents upon which you will rely;

                                      b)      Copies of any pleadings, interrogatories, depositions, trial testimony or

                    any other records upon which you will rely.

                             1 1.     If you intend to cross-examine any of the plaintiffs experts by use of any medical

                    or scientific treatises or any treatises, please attach copies of said documents.

                             12.      Please attach copies of any photographs, videos, surveillance films, audio tapes

                    or any other pictures, whether still or moving, regarding any aspect of the happening of the

                    accident or of the injuries and disabilities incurred by the plaintiff.

                             13.      If you allege the plaintiff made any written admissions or declarations against

                    interest as to the happening of the accident or the injuries sustained in the accident, please

                    produce copies of any document containing such admissions or declarations against interest.

                             14.      If you allege that any of the plaintiffs medical treatment was unnecessary,

                    unreasonable or not related to the accident/incident forming the basis of this complaint, please

                    attach copies of all documentation upon which you will rely to support this allegation.

                             15.      If plaintiff is asserting a loss wage claim and you allege that the plaintiff was not

                    disabled for any of the period of time claimed, please attach copies of any documentation upon

                    which your allegation is based.

                             16.      If you allege that plaintiff had any pre-existing medical condition, please attach

                    copies of any medical records or any other documentation upon which you intend to rely to

                    support this allegation.
STARK & STARK
 ATTORNEYS AT LAW
                             17.      Please attach copies of all defense medical examinations.

                             18.      Please attach copies of any medical examinations performed at the request of

                    any person or entity not a party to this matter.

                                                                        4
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG    Document
                MER-L-001509-21 07/22/2021         1-1 Pg
                                           9:07:58 AM   Filed
                                                          10 of09/01/21   Page
                                                                13 Trans ID:    16 of 21 PageID: 21
                                                                             LCV20211716197




                             19.      Please produce copies of any and all documents received from any subpoena or

                    authorizations served in this matter.

                             20.      Please attach copies of all written witness statements.

                             21.      Please produce copies of any and all statements taken from any of your

                    employees as a result of this accident.

                             22.      Please produce copies of all statements taken by you, or anyone acting on your

                    behalf, or by any party to this action, regarding the happening of this accident.

                             23.      Please attach copies of any reports made to anyone concerning the incident

                    which is the subject matter of this suit.

                                                                           STARK & STARK
                                                                           A Professional Corporation
                                                                           Attorneys for Plaintiffs


                                                                           By:     veo-v
                                                                                  Evan J. LIDE

                    Dated: July 22, 2021




STARK & STARK
 ATTORNEYS AT LAW




                                                                      5
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG    Document
                MER-L-001509-21 07/22/2021         1-1 Pg
                                           9:07:58 AM   Filed
                                                          11 of09/01/21   Page
                                                                13 Trans ID:    17 of 21 PageID: 22
                                                                             LCV20211716197




                                    PLAINTIFF'S SUPPLEMENTAL FALL DOWN INTERROGATORIES


                    1.       Did any defect, condition, foreign substance, or object on the defendant's premises cause
                             or contribute to plaintiffs injuries?




                    2.       Describe any condition, defect, substance, or object at or near plaintiffs accident, when
                             first observed following said accident, as to size, shape, color, visibility, dopth, composition
                             or physical characteristics.




                    3.       Did you or any agent, servant, or employee of the defendant ever prepare, submit, or
                             make any written statements or report of the alleged occurrence? If so, attach said report
                             hereto.




                    4.       Describe in detail each action or activity of the plaintiff which you believe caused or
                             contributed to plaintiffs accident as observed by you at the time of and during the accident,
                             as well as your location during said observations.




                    5.       How often are the grounds cleared, or otherwise maintained, as of the date of plaintiffs
                             accident?




STARK & STARK
 ATTORNEYS AT LAW




                                                                        1
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG    Document
                MER-L-001509-21 07/22/2021 9:07:58 1-1 Filed
                                                   AM Pg     09/01/21
                                                         12 of           Page
                                                               13 Trans ID:    18 of 21 PageID: 23
                                                                            LCV20211716197




                    6.       State the name and address of the individual or entity that supervises or directs the
                             cleaning or ground maintenance as of the date of plaintiffs accident.




                    7.       State the name and address of the employee or contractor who had cleaned or performed
                             ground maintenance or inspections before plaintiffs accident in order to attempt to keep
                             the premises in a reasonably safe condition and state the date and time of same.




                    8.       How was the cleaning or ground maintenance referred to in the previous interrogatory
                             accomplished (i.e. technique, manner, method or materials)?




                    9.       Do you or any agent, servant, or employee of the defendant ever prepare, make, or
                             otherwise keep a log or record of all regularly performed inspections and/or maintenance?
                             If so, attach any such log or record for the date of the incident described in the complaint
                             and for the seven days prior and subsequent to said date.




                    10.      In accordance with the provisions of Rule 4:10-2(d), set forth the names and addresses of
                             each person whom the defendant expects to call at trial as an expert witness, stating the
                             subject matter on which the expert is expected to testify, the substance of the facts and
                             opinions on which the expert is expected to testify, and the summary of the grounds for
                             each opinion.




STARK & STARK
 ATTORNEYS AT LAW




                                                                      2
                    4831-9589-1955, v. 2
         Case 3:21-cv-16357-FLW-LHG    Document
                MER-L-001509-21 07/22/2021 9:07:58 1-1 Filed 09/01/21 Page 19 of 21 PageID: 24
                                                   AM Pg 13 of 13 Trans ID: LCV20211716197




                                                             CERTIFICATION
                             I hereby certify that the copies of the reports annexed hereto rendered by either treating

                    physicians or proposed expert witnesses are exact copies of the entire report or reports

                    rendered by them; that the existence of other reports of said doctors or experts, either written or

                    oral, are unknown to me, and if such become later known or available, I shall serve them

                    promptly on the propounding party.

                             I acknowledge my continuing responsibility to amend or supplement these answers as

                    facts or information become known by my representative or me.

                             I certify that the foregoing statements made by me are true. I am aware that if any of the

                    foregoing statements made by me are willfully false, I am subject to punishment.




                                                   Please PRINT    NAME of individual answering Interrogatories


                                                   SIGNATURE of individual answering Interrogatories


                    Dated:




STARK & STARK
 ATTORNEYS AT LAW
Case 3:21-cv-16357-FLW-LHG    Document 1-1 Filed 09/01/21 Page 20 of 21 PageID: 25
        MER-L-001509-21 07/22/2021 9:07:58 AM Pg 1 of 2 Trans ID: LCV20211716197




                          Civil Case Information Statement
   CaTiMitiils';iMERCERtIrCiViiC Part Doc ketirett0'1 509-21

  Case Caption: CARTER-MJUMBE KAYREN VS WALMART                     Case Type: PERSONAL INJURY
  INC                                                               Document Type: Complaint with Jury Demand
  Case Initiation Date: 07/22/2021                                  Jury Demand: YES - 6 JURORS
  Attorney Name: EVAN J LIDE                                        Is this a professional malpractice case? NO
  Firm Name: STARK & STARK PC                                       Related cases pending: NO
  Address: 993 LENOX DR                                             If yes, list docket numbers:
  LAWRENCEVILLE NJ 08648                                            Do you anticipate adding any parties (arising out of same
  Phone: 6098969060                                                 transaction or occurrence)? NO
  Name of Party: PLAINTIFF : CARTER-MJUMBE, KAYREN
  Name of Defendant's Primary Insurance Company                     Are sexual abuse claims alleged by: KAYREN CARTER-MJUMBE?
                                                                    NO
  (if known): Walmart Claim Services

                                                                    Are sexual abuse claims alleged by:-LUKATA-MJUMBE? NO - -



                                                                .011:1117C,
                                                               f-7                     "717001* )
                                                                                      tOr.
                         CASE CHARACTERISTICS FOR PURPOSEgOl
                                                         '   DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




   Do parties have a current, past, or recurrent relationship? NO
   If yes, is that relationship:

   Does the statute governing this case provide for payment of fees by the losing party? NO
   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
           If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes,for what language:


   Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   07/22/2021                                                                                                   /s/ EVAN J LIDE
   Dated                                                                                                                 Signed
Case 3:21-cv-16357-FLW-LHG Document 1-1 Filed 09/01/21          Page 21 of 21 PageID: 26
       MER-L-001509-21 07/22/2021 9:07:58 AM Pg 2 of 2 Trans ID: LCV20211716197
